DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The following is a Non-Final Office action in response to applicant's amendment and response received 07/13/2021, responding to the 04/15/2021 non-final/final office action provided in rejection of claims 1-3, 5-10, 12-17 and 19-21.

Claims 1, 8, and 15 have been amended. Claims 2, 9, and 16 has been can cancelled and incorporate into claims 1, 8 and 15. Claims 1, 3, 5-8, 10, 12-15, 17 and 19-21 are pending and are addressed in this office action. New grounds of rejection are presented in view of the newly presented limitation(s).
Examiner notes
(A). Drawings submitted on 01/02/2019 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(B). Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(C).  Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and 
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c)..
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.
Response to Arguments
Applicant's arguments filed 7/13/2021, in particular, pages 8-9, have been fully considered.

With respect to claims rejection under U.S.C 103 applicant argues that the Examiner appears to be citing to two different Mihm references without distinguishing which is which. The reference that was cited in the previous Office Action is Pub. No. 2005/0228888 ("Mihm '888"), which is somewhat similar, but far from identical, to the currently cited Mihm '173. The current rejections mention only Mihm '173, but some (although not all) of the citations appear to refer to Mihm '888. For example, when the Examiner cites to paragraph [0010], see Office Action at 6, that appears to be a citation to Mihm '888 (because Mihm '173 does not include the quoted passage about opcodes). But when the Examiner cites to Fig. 4, see Office Action at 5, this appears to be a citation to Mihm '173 (because Mihm '888 includes only three figures). (Remarks, page 8)
Examiner recognized inadvertent error. Thus, this office is a non-final instead of final. All references are pointing to Mihm et al. (US 2005/0229173 A1).

With respect to claims rejection under U.S.C 103 applicant further argues that at least the portion of claim 1 emphasized above is not taught or suggested by the cited art. With respect to prior claim 2, the Examiner cites Mihm '173 at [0025]. That passage discusses that if the "BIOS code is corrupt or bad," then "the BMC may broadcast a message declaring that it needs a new BIOS code image." But this has nothing to do 
	Examiner respectfully disagrees. Mihm does discloses policy setup / configuration sequentially store in BIOS. At least in the paragraph 0024 of Mihm discloses that the BMC may execute its update proxy code in either the boot block or the operational code. The recipient system examines/validates its BIOS image in block 203, or determines whether an update is required. The BIOS image is then scanned and validated. A device information block (dib) may be identified and signature verified. If there is malicious firmware intentionally sabotaged, then the BMC may not get be able to reboot from the boot block if rebooting depends on the operational code. The boot block update proxy code may attempt to boot the BIOS code a specified number of times before declaring it to be corrupted/defective. The boot block update proxy code may use a variety of known techniques for determining whether the image is valid. Thus, setup policy configuration recorded in the BIOS. The primary reference teaches storing policy information in a BIOS.  Primary reference does not explain that the policy 
Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims. These arguments are considered met.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 5-8, 10, 12-15,,17 and 19-21 are rejected under 35 U.S.C. 103 as being obvious over Mihm et al (US 2005/0229173 A1) in view of Culter et al. (US 8,984,502 B2).

As to claim 1, Mihm discloses an information handling system comprising: 
a host system processor (Mihm at par. 0027, FIG. 4 is a block diagram of an exemplary server 300 [i.e. host] as may be used in embodiments of the disclosed system and method. A server 300 has one or more processors 301 [i.e. host system processor]. Processor 301 communicates with a memory controller hub (MCH) 303, also known as Northbridge, via the front side bus (system bus) 304. The MCH 303 communicates with system memory 305 via a memory bus 306. The MCH 303 may also communicate with an advanced graphics port (AGP, not shown) via a graphics bus. The processor communicates over the system bus 304 to an I/O controller hub (ICH, also known as the south bridge) 307. The MCH 303 communicates with the I/O controller hub (ICH) 307 via a peripheral component interconnect (PCI) bus 308); and 
a computer-readable storage medium communicatively coupled to the host system processor (par. 0029, the techniques described herein are not limited to any particular hardware or software configuration; they may find applicability in any computing, consumer electronics, or processing environment. The techniques may be implemented in hardware, software, or a combination of the two. The techniques may be implemented in programs executing on programmable machines such as mobile or stationary computers, personal digital assistants, set top boxes, cellular telephones and pagers, consumer electronics devices (including DVD players, personal video recorders, personal video players, satellite receivers, stereo receivers, cable TV receivers), and other electronic devices, that may include a processor, a storage medium readable by the processor [including volatile and non-volatile memory and/or storage elements]), and having stored thereon a bootable update image file for performing a firmware update associated with the information handling system, the bootable update image file including a plurality of updates defined therein, the bootable image file configured to, when read and executed by the processor (Mihm par. 0014, If an update is required, a compatible BIOS image is retrieved by the BMC to update the BIOS firmware in block 1018. The BIOS image may be retrieved from a variety of locations, including a neighboring system, remote management console, and/or locally stored image. A locally stored image may be stored in non-volatile storage on a Universal Serial Bus (USB) device, or a Personal Computer Memory Card International Association (PCMCIA) flash card, or other non-volatile storage device accessible by the BMC. One embodiment uses a method as described … In other embodiments, the image may be sent to the BMC with an update command, or automatically retrieved from a specific server or location by the BMC. It will be apparent to one of ordinary skill in the art that a variety of methods may be used to retrieve a valid BIOS image. Further, see at par. 0029, The techniques described herein are not limited to any particular hardware or software configuration; they may find applicability in any computing, consumer electronics, or processing environment. The techniques may be implemented in hardware, software, or a combination of the two. The techniques may be implemented in programs executing on programmable machines such as mobile or stationary computers, personal digital assistants, set top boxes, cellular telephones and pagers, consumer electronics devices (including DVD players, personal video recorders, personal video players, satellite receivers, stereo receivers, cable TV receivers), and other electronic devices, that may include a processor, a storage medium readable by the processor (including volatile and non-volatile memory and/or storage elements), at least one input device, and one or more output devices. Program code is applied to the data entered using the input device to perform the functions described and to generate output information. The output information may be applied to one or more output devices. One of ordinary skill in the art may appreciate that the invention can be practiced with various system configurations, including multiprocessor systems, minicomputers, mainframe computers, independent consumer electronics devices, and the like. The invention can also be practiced in distributed computing environments where tasks may be performed by remote processing devices that are linked through a communications network. Further, see pars. 0014, 0024-0026 and claim 1): 
read policy settings stored within a basic input/output system (BIOS) of the information handling system setting forth update policies to be applied during application of updates defined within the bootable update image file, wherein the update policies define an order in BIOS which updates defined within the bootable update image file are to be applied (par. 0024, “FIG. 3, there is shown a flow diagram 200 of the interaction between recipient systems and donor systems, according to an embodiment of the disclosed system and method. The recipient system 110a enters or executes its update proxy code, typically upon startup, in block 201. The BMC may execute its update proxy code in either the boot block or the operational code. The recipient system examines/validates its BIOS image in block 203, or determines whether an update is required. The BIOS image is then scanned and validated. A device information block (dib) may be identified and signature verified. If the signature is not found, then the BIOS image is assumed to be bad. A checksum or cyclic redundancy check (CRC) may also be compared. If the BIOS image is valid and not scheduled for an update, then the OS is allowed to be booted in 207. If the image is bad then the BMC may initiate a soft reset and return control back to the beginning of the update proxy 201 to try again. However, if there is malicious firmware intentionally sabotaged, then the BMC may not get be able to reboot from the boot block if rebooting depends on the operational code. The boot block update proxy code may attempt to boot the BIOS code a specified number of times before declaring it to be corrupted/defective. The boot block update proxy code may use a variety of known techniques for determining whether the image is valid.” Further, see pars. 0015-0017, 0019, 22-0023 and 0025. Examiner Notes: BIOS setup policy configuration based on sequence / order, which is recorded in the BIOS. It is well-known method of update order / sequence setup policy. It is obvious update policy setup is in the BIOS); and 
perform updates defined within the bootable update image file in accordance with the update policies (Mihm at par. 0022, The policy will typically pick the best match. It will be apparent to one of ordinary skill in the art that there are multiple ways to implement this. In one embodiment, the recipient system may want to accept a previous version of the BIOS image because a version update is what corrupted it. This preference may be configured as a policy. Further, see pars. 0015, 0025-0026, and claim 1. Note: the policy will typically pick the best match. It will be apparent to one of ordinary skill in the art that there are multiple ways to implement this. In one embodiment, the recipient system may want to accept a previous version of the operational image because a version update is what corrupted it. This preference may be configured as a policy).

While Mihm teaches policy settings update policies to be applied during application of updates defined within the bootable update image file and BIOS setup policy configuration based on sequence / order which is recorded (i.e. written) in the 

However, Culter discloses receiving a bootable update image file including a plurality of updates (col. 3, ll. 1-19; col. 3, line 42 -col. 4, line 21); read policy settings stored within the information handling system setting forth update policies to be applied during application of updates defined within the bootable update image file (col. 8, ll. 1-14, some policies to be considered for the process of updating firmware include: 1) validation policy--that the image can operate in the target hardware; 2) intent policy [what a user intends to do with the system); 3) constraint policy (what rules governing sequences of multiple, dependent and independent firmware components within the same hardware system); 4) policy enforcement (what entities are responsible for enforcing various policies); 5) policy visibility (what the visibility of the various policies are to the end user (opaque or transparent or both?)); 6) policy conflict resolution (what are the policies about policy conflicts?); and 7) policy violation behavior (what are the policies governing an actual policy violation that occurs in the system?]), wherein the update policies define an order in which updates defined within the bootable update image file are to be applied; and perform updates defined within the bootable update image file in accordance with the update policies (claim 16, a set of composite image format rules to support a self-describing aggregation of a random number of firmware update image payloads, wherein the composite image outlines an order the arbitrary number of firmware update images should be flashed based on dependencies and comprises a single table of contents in which all entries in the single table of contents are at a same nesting level, wherein a first entry in the table of contents describes the entire composite image as a type of payload; applying the set of composite image format rules to a set of firmware update image payloads, wherein the composite image outlines an order the arbitrary number of firmware update images should be implemented based on dependencies.  Further, see claim 1, 10, col. 10, ll. 63 - col. 11, ll. 3).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Mihm to include the update policies define an order in which updates defined within the bootable update image file are to be applied, as disclosed by Culter, because such inclusion will allow the update application tools to parse the file and discover the correct order of flashing before beginning the process.  Further, enhance capability when mixes complex issues of behavioral policy with static descriptive functions (see col. 10, ll. 67 – col. 1l, ll. 3).

As to claim 3, Mihm discloses an information handling system wherein the policy settings are stored within a management controller of the information handling system (Mihm at par. 00020, the BMC may have access to its own network interface card (NIC). If the boot block of server A 110a has network capability in its boot block, then it may broadcast the request through the OOB connection, also. Further, discloses medium store policy and configuration information at par. 0031, “The methods described herein may be provided as a computer program product that may include a machine accessible medium having stored thereon instructions that may be used to program a processing system or other electronic device to perform the methods. The term "machine accessible medium" used herein shall include any medium that is capable of storing or encoding a sequence of instructions for execution by the machine and that cause the machine to perform any one of the methods described herein. The term "machine accessible medium" shall accordingly include, but not be limited to, solid-state memories, optical and magnetic disks, and a carrier wave that encodes a data signal. Furthermore, it is common in the art to speak of software, in one form or another (e.g., program, procedure, process, application, module, logic, and so on) as taking an action or causing a result. Such expressions are merely a shorthand way of stating the execution of the software by a processing system cause the processor to perform an action of produce a result.” Note: the policy will typically pick the best match. It will be apparent to one of ordinary skill in the art that there are multiple ways to implement this. In one embodiment, the recipient system may want to accept a previous version of the operational image because a version update is what corrupted it. This preference may be configured as a policy, see par. 0022).  Further see Mihm, claim 16 wherein the computer system accesses the rules to apply updates.  Since the rules are being accessed it would be obvious that they are stored).

As to claim 5, Culter discloses an information handling system wherein the update policies define exclusions of one or more updates defined within the bootable update image file (col. 7, ll. 66 – col. 8, ll. 13, various image design choices have been intentionally omitted [i.e. exclusion] from the composite image framework. Some policies to be considered for the process of updating firmware include: 1) validation policy--that the image can operate in the target hardware; 2) intent policy (what a user intends to do with the system); 3) constraint policy (what rules governing sequences of multiple, dependent and independent firmware components within the same hardware system); 4) policy enforcement (what entities are responsible for enforcing various policies); 5) policy visibility (what the visibility of the various policies are to the end user (opaque or transparent or both?)); 6) policy conflict [i.e. policies define exclusions] resolution (what are the policies about policy conflicts?); and 7) policy violation behavior (what are the policies governing an actual policy violation that occurs in the system?). Further, see policy visibility and policy violation behavior at col.8, lines 62 – col. 9, line 2. and claim 1). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Mihm to include the update policies define exclusions of one or more updates defined within the bootable update image file, as disclosed by Culter, because such inclusion will allow the update application tools to parse the file and discover the correct order of flashing before beginning the process.  Further, enhance capability when mixes complex issues of behavioral policy with static descriptive functions (see col. 10, ll. 67 – col. 1l, ll. 3).

As to claim 6, Culter discloses an information handling system wherein the update policies define a resolution action to be applied in the event of failure of updates defined within the bootable update image file (Culter discloses policies regarding constraint, visibility and violation behavior at least in col. 7, ll. 45-65, “The composite image framework is also free from assumptions regarding any types of policy whose enforcement belong to different subsystems or domains. For example, a validation policy that requires firmware executing in the controller to be applied to prevent invalid images from being reflashed is a policy that ultimately belongs to the firmware--not to the software or the customer running that software. Attempts to move this policy to higher level parts of the system in order to prevent inadvertent reflashing from losing system integrity have been suggested. These ideas are well-intentioned but misguided. Fundamentally, the firmware itself is responsible for its own integrity because it is the only entity that can actually know if it possesses such integrity … before it attempts to do so”.  Further, see col.8, lines 62 – col. 9, line 2).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Mihm to include the update policies define a resolution action to be applied in the event of failure of updates defined within the bootable update image file, as disclosed by Culter, for the purpose of firmware that must validate whether an image will operate or not if it were to be reflashed into that processor just before it attempts to do so (see col. 7, ll. 62-65).

As to claim 7, Mihm discloses an information handling system wherein the update policies define a storage path (Mihm teaches policy determine update process and update process possesses a storage link [i.e. path, one that is used as an image repository], at par. 0025, validate the received request to see if the request matches their parameters. For instance, the donor system may check to see if the requested BIOS version matches the version of BIOS code in its repository. In another embodiment, the donor system may compare policy parameters to determine if it is the preferred provider of the BIOS image. The donor system checks the BIOS image information for any images in its possession in block 253. If the donor system does not have a compatible image, as determined in block 255, then it may ignore the request and continue to operate normally (block 263). In one embodiment, the donor system sends an acknowledgement message that declares the receipt of the broadcast message with a failure code meaning that no compatible image is present. In one embodiment, a broadcast message specifically targets one or more servers or a management console. In one embodiment, the message targets any compatible system, i.e., one that is used as an image repository and has the appropriate image. If the message is validated by the donor system, the donor system offers the image with a positive acknowledgment message in block 257. The recipient computer may have a policy to choose which offer to accept, if there is more than one offer. In one embodiment, an offer from a management console will be accepted ahead of all other offers. In another embodiment, an offer of a more recent version is preferred, and multiple donors with the same version may be chosen based on proximity to the recipient system. In yet another embodiment, the BIOS image is retrieved from a predetermined location or donor. It will be apparent to one of ordinary skill in the art that a variety of policies may be implemented on one or both of recipient and donor system) for storage of a log associated with application of updates defined within the bootable update image file (Mihm teaches update related message/log based on determination of preferred image, compatibility of image file [i.e. bootable] and further teaches at par. 0026, The recipient determines whether an acknowledgement is received in block 211. The recipient system will also follow policy directives to determine which response to accept and send an acceptance message to the desired donor system in block 212. The policy may be as simple as taking the first proffered image, or may be more complicated as discussed above. The donor system determines whether its offer has been accepted in block 259. If so, the donor system uploads the valid image to the recipient system via whatever communication mechanism has been chosen, in block 261. In one embodiment. … a determination is made as to whether a maximum number of retries has been reached in block 215. If the maximum has not been reached, then another message is sent requesting an update [block 209]).

As to claim 8, (a system claim) recites substantially similar limitations to claim 1 (a method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 10, (the method claim) recites substantially similar limitations to claim 3 (the method claim) and is therefore rejected using the same art and rationale set forth above.
As to claim 12, (the method claim) recites substantially similar limitations to claim 5 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 13, (the method claim) recites substantially similar limitations to claim 13 (the method claim) and is therefore rejected using the same art and rationale set forth above.
As to claim 14, (the method claim) recites substantially similar limitations to claim 14 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 15, (a medium claim) recites substantially similar limitations to claim 1 (a method claim) and is therefore rejected using the same art and rationale set forth above. 

As to claim 17, (the medium claim) recites substantially similar limitations to claim 3 (the method claim) and is therefore rejected using the same art and rationale set forth above.
As to claim 19, (the medium claim) recites substantially similar limitations to claim 5 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 20, (the medium claim) recites substantially similar limitations to claim 6 (the method claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 21, (the medium claim) recites substantially similar limitations to claim 7 (the method claim) and is therefore rejected using the same art and rationale set forth above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199